


Exhibit 10.13.1

 

GRAPHIC [g306082lgi001.jpg]

 

This document constitutes part of the prospectus covering
securities that have been registered under the Securities Act of 1933.

 

Walter Energy, Inc.
Long-Term Incentive Award Plan
Restricted Stock Unit Award Agreement

 

THIS AGREEMENT, effective as of the Date of Grant set forth below, represents a
grant of restricted stock units (“RSUs”) by Walter Energy, Inc., a Delaware
corporation (the “Company”), to the Participant named below, pursuant and
subject to the provisions of the Amended and Restated 2002 Long-Term Incentive
Award Plan of Walter Energy, Inc., as it may be amended from time to time (the
“Plan”), and the additional terms set forth in this Agreement. The Participant
has been selected to receive a grant of RSUs pursuant to the Plan, as specified
below.

 

The Plan provides a complete description of the terms and conditions governing
the grant of RSUs. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, except as noted in Section 6 regarding a
Change in Control, the Plan’s terms shall completely supersede and replace the
conflicting terms of this Agreement. All capitalized terms shall have the
meanings ascribed to them in the Plan, unless specifically set forth otherwise
herein.

 

Participant:

 

[Insert Name]

 

 

 

Date of Grant:

 

[Insert Date]

 

 

 

Number of RSUs Granted:

 

Number (subject to adjustment as set forth herein and in the Plan)

 

The parties hereto agree as follows:

 

1.           Vesting. Subject to the Participant’s continued employment with the
Company or any of its Subsidiaries through each of the applicable Vesting Dates
(as defined below), the RSUs granted hereunder shall vest in three substantially
equal annual installments on each of the first, second and third anniversary of
the Date of Grant (i.e., Month and day, of 20    , 20     and 20    ) (each such
date, a “Vesting Date”).  The period from the Date of Grant through (and
including) the third anniversary of the Date of Grant shall be referred to
herein as the “Period of Restriction.”

 

2.           Timing of Payout. Payout of vested RSUs shall occur as soon as
administratively feasible after each Vesting Date, but in no event more than
thirty (30) days thereafter.

 

3.           Form of Payout. Vested RSUs will be paid out solely in the form of
shares of stock of the Company.

 

--------------------------------------------------------------------------------


 

4.           Voting Rights and Dividends. Until such time as the RSUs are paid
out in shares of Company stock, the Participant shall not have voting rights.
Further, no dividends shall be paid on any RSUs.

 

5.           Termination of Employment. In the event of the Participant’s
termination of employment with the Company or any of its Subsidiaries for any
reason (whether with or without Cause (as defined below), and without regard for
any period of notice that may be required under statute, contract, common law or
otherwise, to the extent applicable) during the Period of Restriction, all RSUs
held by the Participant at the time of termination which are still subject to
the Period of Restriction shall be forfeited by the Participant to the Company
without consideration as of the termination date and the Participant shall have
no further rights with respect thereto.  Notwithstanding anything herein to the
contrary, the Committee may, in its sole discretion, vest all or any portion of
the RSUs held by the Participant.  If such vesting occurs, payout shall be made
as soon as administratively feasible following the date of the Participant’s
termination, but in no event more than thirty (30) days thereafter.

 

6.           Change in Control. Notwithstanding anything to the contrary in this
Agreement or in the Plan, in the event that the Participant’s employment is
terminated (x) by the Company or any of its Subsidiaries without Cause (as
defined below) other than due to death or Disability (as defined below) or (y)
by the Participant for Good Reason (as defined below), in each case, within the
twenty-four (24) month period following the consummation of the first Change in
Control that occurs during the Period of Restriction and prior to the
Participant’s termination of employment, (i) the Period of Restriction imposed
on the RSUs shall immediately lapse, with all such then unvested RSUs vesting
subject to applicable federal and state securities laws and (ii) the RSUs shall
be paid out as soon as administratively feasible following the date of the
Participant’s termination, but in no event more than thirty (30) days
thereafter.  Notwithstanding the foregoing, a transaction or series of
transactions in which the Company separates one or more of its existing
businesses, whether by sale, spin-off or otherwise, and whether or not any such
transaction or series of transactions requires a vote of the stockholders, shall
not be considered a “Change in Control.”

 

For purposes of this Section 6, “Cause” shall have the meaning ascribed to it in
the letter agreement by and between the Company and the Participant, as it may
be amended from time to time (the “Letter Agreement”) or, if there is no such
Letter Agreement or such term is not defined therein, “Cause” shall mean (a) any
form of dishonesty or criminal conduct connected with the employment of the
Participant, (b) the refusal of the Participant to comply with the Company’s
lawful written instructions, policies or rules as approved or mandated by the
Board, (c) gross or willful misconduct by the Participant during employment with
the Company, or (d) the Participant’s conviction of, or plea of guilty or nolo
contendere to, a felony.  All disputes concerning whether a particular
termination is for “Cause” shall be determined in good faith by the
Administrator.

 

For purposes of this Section 6, “Disability” shall have the meaning ascribed to
it in the Letter Agreement or, if there is no such Letter Agreement or such term
is not defined therein, “Disability” shall mean any medical condition whatsoever
which leads to the absence of the Participant from his or her job function for a
continuous period of six months without the Participant being able to resume
such functions on a full time basis at the expiration of such period, it being
understood that

 

2

--------------------------------------------------------------------------------


 

unsuccessful attempts to return to work for periods under thirty days shall not
be deemed to have interrupted said continuity.

 

For purposes of this Section 6, “Good Reason” shall have the meaning ascribed to
it in the Letter Agreement or, if there is no such Letter Agreement or such term
is not defined therein, “Good Reason” shall mean the occurrence of any of the
following conditions (in each case arising without the Participant’s consent):
(a) a material breach of this Agreement by the Company or (b) a material
diminution in the Participant’s authority, duties or responsibilities. 
Notwithstanding the foregoing, the Participant’s voluntary separation from
service shall be for “Good Reason” only if (x) the Participant provides written
notice of the facts or circumstances constituting a “Good Reason” condition to
the Company within 30 days after the initial existence of the Good Reason
condition, (y) the Company does not remedy the Good Reason condition within 30
days after it receives such notice and (z) the voluntary separation from service
occurs within 90 days after the initial existence of the Good Reason condition. 
For purposes of this Agreement, the parties agree that “Good Reason” will not
exist solely because the amount of the Participant’s annual bonus, if any,
fluctuates due to performance considerations under the Company’s Executive
Incentive Plan, as it may be amended from time to time or other Company
incentive plan applicable to the Participant and in effect from time to time.

 

7.           Restrictions on Transfer. Unless and until actual shares of stock
of the Company are received upon payout, RSUs granted pursuant to this Agreement
may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated (a “Transfer”), other than by will or by the laws of descent and
distribution, except as provided for in the Plan. If any Transfer, whether
voluntary or involuntary, of RSUs is made, or if any attachment, execution,
garnishment, or lien shall be issued against or placed upon the RSUs, the
Participant’s right to such RSUs shall be immediately forfeited by the
Participant to the Company, and this Agreement shall lapse.

 

8.           Recapitalization. In the event of any change in the capitalization
of the Company such as a stock split or a corporate transaction such as any
merger, consolidation, separation, or otherwise, the number and class of RSUs
subject to this Agreement shall be equitably adjusted by the Committee, in its
sole discretion, to prevent dilution or enlargement of rights.

 

9.           Beneficiary Designation. The Participant may, from time to time,
name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under this Agreement is to be paid in case of
his or her death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Secretary of the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

 

10.        No Right to Continuation of Employment or Other Equity Awards. This
Agreement shall not confer upon the Participant any right to continue employment
with the Company or any of its Subsidiaries, nor shall this Agreement interfere
in any way with the Company’s or any of its Subsidiaries’ right to terminate the
Participant’s employment at any time.  In addition, this grant of

 

3

--------------------------------------------------------------------------------


 

RSUs shall not confer any right upon the Participant to be granted RSUs or other
Awards in the future under the Plan.

 

11.        Miscellaneous.

 

(a)                            This Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. The Committee shall have
the right to impose such restrictions on any shares acquired pursuant to this
Agreement, as it may deem advisable, including, without limitation, restrictions
under applicable federal securities laws, under the requirements of any stock
exchange or market upon which such shares are then listed and/or traded, and
under any blue sky, state or provincial securities laws applicable to such
shares. It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this Agreement, all of which shall be binding
upon the Participant.

 

(b)                           The Committee may terminate, amend, or modify the
Plan; provided, however, that no such termination, amendment, or modification of
the Plan may in any material way adversely affect the Participant’s rights under
this Agreement, without the written consent of the Participant. Notwithstanding
the foregoing, the Committee may, without obtaining the written consent of the
Participant, amend this Agreement in any manner that it deems necessary or
desirable to comply with the requirements of Section 409A of the Code or an
exemption thereto.

 

(c)                            The Participant may elect, subject to any
procedural rules adopted by the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold and sell shares
having an aggregate Fair Market Value on the date the tax is to be determined,
equal to the amount required to be withheld.

 

The Company shall have the power and the right to deduct or withhold from the
Participant’s compensation, or require the Participant to remit to the Company,
an amount sufficient to satisfy federal, state, provincial and local taxes
(including the Participant’s FICA obligation), domestic or foreign, required by
law to be withheld with respect to any payout to the Participant under this
Agreement.

 

(d)                           The Participant agrees to take all steps necessary
to comply with all applicable provisions of federal, state and provincial
securities laws in exercising his or her rights under this Agreement.

 

(e)                            This Agreement shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental
agencies, securities commissions, national securities exchanges or stock
exchanges,as may be required.

 

4

--------------------------------------------------------------------------------


 

(f)                              This Agreement and the Plan constitute the
entire understanding between the Participant and the Company regarding the RSUs
granted hereunder.  This Agreement and the Plan supersedes any prior agreements,
commitments or negotiations concerning the RSUs granted hereunder.

 

(g)                           All obligations of the Company under the Plan and
this Agreement, with respect to the RSUs, shall be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

 

(h)                           To the extent not preempted by federal law, this
Agreement shall be governed by, and construed in accordance with, the laws of
the state of Delaware.

 

(i)                               This Agreement may be signed in counterpart,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

[Rest of Page Intentionally Left Blank.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the Date of Grant.

 

 

 

Walter Energy, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Walter J. Scheller, III

 

 

 

Chief Executive Officer

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Participant

 

6

--------------------------------------------------------------------------------
